



Exhibit 10.3


AMENDED AND RESTATED SEVERANCE AGREEMENT
This AMENDED AND RESTATED SEVERANCE AGREEMENT (this “Agreement”), is entered
into between Express, LLC, a Delaware limited liability company (the “Company”),
and [NAME] (the “Executive”) as of [DATE] (the “Effective Date”).
W I T N E S S E T H:
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the terms on which the Executive may be entitled to severance benefits
from the Company. The following terms and conditions supersede anything of the
same subject matter provided for in any other agreement entered into prior to
the Effective Date.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive hereby agree as follows:
1.At-Will Nature of Employment. The Executive acknowledges and agrees that the
Executive’s employment with the Company is and shall remain “at-will” and the
Executive’s employment with the Company may be terminated at any time and for
any reason (or no reason) by the Company or the Executive, with or without
notice, subject to the terms of this Agreement. During the period of the
Executive’s employment with the Company, the Executive shall perform such duties
and fulfill such responsibilities as reasonably requested by the Company from
time to time commensurate with the Executive’s position with the Company.


(a)Termination of Employment by the Company. The Company may terminate the
Executive’s employment at any time with or without Cause (as defined below). For
purposes of this Agreement, “Cause” shall mean that the Executive (1) failed to
perform the Executive’s material duties with the Company (other than a failure
resulting from the Executive’s incapacity due to physical or mental illness); or
(2) has pleaded “guilty” or “no contest” to or has been convicted of an act
which is defined as a felony under federal or state law; or (3) engaged in
misconduct in bad faith which could reasonably be expected to materially harm
the Company’s business or its reputation. The Executive shall be given written
notice by the Company of a termination for Cause, which shall state in detail
the particular act or acts or failures to act that constitute the grounds on
which the termination for Cause is based.


(b)Termination of Employment by the Executive. The Executive may terminate
employment hereunder without “Good Reason” by delivering to the Company, not
less than thirty (30) days prior to the Termination Date, a written notice of
termination. The Executive may terminate employment hereunder for “Good Reason”
by delivering to the Company not less than thirty (30) days prior to the
Termination Date, a written notice of termination setting forth in reasonable
detail the facts and circumstances which constitute Good Reason. For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events, without the express written consent of the Executive, unless such events
are fully corrected in all material respects by the Company within thirty (30)
days following written notification by the Executive to the Company of the
occurrence of one of the following reasons: (i) the assignment to the Executive
of any duties materially inconsistent with the Executive’s positions, material
duties, authority, responsibilities or reporting requirements with the Company;
(ii) a reduction in or a material delay in payment of the Executive’s total cash
compensation; (iii) the Company requires the Executive to be based at a location
more than sixty (60) miles from the Executive’s principal residence as of the
Effective Date, other than on travel reasonably required to carry out the
Executive’s duties to the Company; or (iv) the failure of the Company to obtain
the assumption in writing of its obligation to perform this Agreement by any
successor to all or substantially all of the assets of the Company within
fifteen (15) days after a Change in Control (as defined below). The Executive
shall provide the Company with a written notice detailing the specific
circumstances alleged to constitute Good Reason within thirty (30) days after
the first occurrence of such circumstances, and actually terminate employment
within thirty (30) days following the expiration of the Company’s thirty
(30)-day cure period described above. Otherwise, any claim of such circumstances
as “Good Reason” shall be deemed irrevocably waived by the Executive.







--------------------------------------------------------------------------------





(c)Termination of Employment due to Death or Disability. The Executive’s
employment shall terminate upon the Executive’s death or Disability (defined
below).


(d)Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive shall be communicated by a written Notice of
Termination addressed to the Executive or the Company, as applicable. A “Notice
of Termination” shall mean a notice stating that the Executive’s employment with
the Company has been or will be terminated and the specific provisions of this
Section 1 under which such termination is being effected.


2.Compensation Upon Certain Terminations by the Company.


(a)If the Executive’s employment is terminated (i) by the Company other than for
Cause, death or Disability or (ii) by the Executive for Good Reason, the
Company’s sole obligations hereunder shall be as follows:


(i)the Company shall pay the Executive the Accrued Compensation (defined below);


(ii)subject to Section 2(f) and the Executive’s continued compliance with the
obligations in Sections 3 hereof:


(1)The Company shall continue to pay the Executive the Executive’s base salary
in effect on the Termination Date for a period of eighteen months (18) months
following the Termination Date;


(2)The Company shall pay the Executive any cash incentive compensation that the
Executive would have received if the Executive had remained employed with the
Company for a period of one (1) year after the Termination Date; and


(3)Subject to the Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
for up to eighteen (18) months following the Termination Date, the Company shall
reimburse the Executive for 100% of the monthly premium costs of COBRA coverage
for the Executive’s and the Executive’s beneficiaries’ medical and dental
benefits similar in the aggregate to the those provided to the Executive
immediately prior to the Termination Date, less applicable taxes on such
reimbursement; provided, however, that the Company’s obligation shall cease upon
the earlier of (i) the Executive’s becoming eligible for such benefits as the
result of employment with another employer and (ii) the expiration of the
Executive’s right to continue such medical and dental benefits under applicable
law (such as COBRA); provided, further, that notwithstanding the foregoing, the
Company shall not be obligated to provide the continuation coverage contemplated
by this Section 2(a)(ii)(3) if it would result in the imposition of excise taxes
on the Company for failure to comply with the nondiscrimination requirements of
the Patient Protection and Affordable Care Act of 2010, as amended, and the
Health Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable).


For purposes of this Agreement, “Termination Date” shall mean in the case of the
Executive’s death or Disability, the date of death or Disability, or in all
other cases of termination by the Company or the Executive, the date specified
in writing by the Company or the Executive as the Termination Date in accordance
with Section 1.
(b)If the Executive’s employment is terminated by the Company for Cause, by the
Executive without Good Reason or by reason of the Executive’s death, the
Company’s sole obligation hereunder shall be to pay the Executive the following
amounts: (i) any earned and unpaid base salary, (ii) reimbursement for any and
all monies advanced or expenses incurred through the Termination Date, and
(iii) any earned compensation which the Executive had previously deferred
(including any interest earned or credited thereon) pursuant to the Company’s
Supplemental





--------------------------------------------------------------------------------





Retirement Plan (collectively, the “Accrued Compensation”). The Executive’s
entitlement to any other benefits shall be determined in accordance with the
Company’s employee benefit plans then in effect.


(c)If the Executive’s employment is terminated by the Company by reason of the
Executive’s Disability, the Company’s sole obligations hereunder shall be as
follows:
(i)the Company shall pay the Executive the Accrued Compensation; and


(ii)the Executive shall be entitled to receive any disability benefits available
under the Company’s Long-Term Disability Plan (if any).


(iii)For purposes of this Agreement, “Disability” means a physical or mental
infirmity which impairs the Executive’s ability to substantially perform the
Executive’s duties under this Agreement for a period of at least six (6) months
in any twelve (12)-month calendar period as determined in accordance with the
Company’s Long-Term Disability Plan or, in the absence of such plan, as
determined by the Company’s Board.


(d)This Section 2(d) shall apply if there is a termination of the Executive’s
employment (i) by the Company other than for Cause, death or Disability or (ii)
by the Executive for Good Reason, in each case, either (A) during the one-year
period following a Change in Control or (B) during the six (6) month period
preceding a Change in Control; provided that to the extent a termination occurs
pursuant to the foregoing clause (B), the Executive shall receive the benefits
described in Section 2(a) in accordance with the terms thereof and any
additional benefits provided in this Section 2(d) shall be paid in accordance
with the terms hereof; provided further that if a Change in Control subsequently
occurs, the unpaid balance of the benefits provided in Section 2(a) shall be
provided in accordance with this Section 2(d). If any termination described in
this Section 2(d) occurs, the Executive (or the Executive’s estate, if the
Executive dies after such termination and execution of the release but before
receiving such amount) shall receive the following:


(i)The Company shall pay the Executive the Accrued Compensation;


(ii)Subject to Section 2(f) and the Executive’s continued compliance with the
obligations in Section 3 hereof:


(1)The Company shall pay the Executive a lump sum payment of an amount equal to
one and one-half (1.5) times the Executive’s target annual cash incentive bonus
for the fiscal year in which the Termination Date occurs, payable within thirty
(30) days following the Termination Date;


(2)The Company shall pay the Executive an amount equal to two (2) times the
Executive’s base salary in effect on the Termination Date, payable in a lump sum
within thirty (30) days following the Termination Date; provided that to the
extent a Change in Control is not a “change in ownership,” a “change in
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company within the meaning of Code Section 409A then,
notwithstanding the foregoing, any amount payable under this Section 2(d)(ii)(2)
which constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A shall be payable in pro-rata equal installments over the eighteen
(18) month period following the Termination Date in accordance with Section 2(e)
hereof;


(3)Subject to the Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
for up to eighteen (18) months following the Termination Date, the Company shall
reimburse the Executive for 100% of the monthly premium costs of COBRA coverage
for the Executive’s and the Executive’s beneficiaries’ medical and dental
benefits similar in the aggregate to the those provided to the Executive
immediately prior to the Termination Date, less applicable





--------------------------------------------------------------------------------





taxes on such reimbursement; provided, however, that the Company’s obligation
shall cease upon the earlier of (i) the Executive’s becoming eligible for such
benefits as the result of employment with another employer and (ii) the
expiration of the Executive’s right to continue such medical and dental benefits
under applicable law (such as COBRA); provided, further, that notwithstanding
the foregoing, the Company shall not be obligated to provide the continuation
coverage contemplated by this Section 2(d)(ii)(3) if it would result in the
imposition of excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable); and


(4)Immediate accelerated vesting of all outstanding equity-based incentive
awards (using, if applicable, the goal (100%) level of achievement under the
respective award agreement to determine such number).


For purposes of this Agreement, “Change in Control” shall have the meaning
ascribed thereto in the Express, Inc. 2010 Incentive Compensation Plan, as
amended from time to time.
(e)Except as otherwise expressly set forth herein, the amounts payable to the
Executive pursuant to this Section 2 will be paid to the Executive at such times
as the Executive would have otherwise been entitled to receive such amounts had
the Executive not been terminated (determined in accordance with the Company’s
payroll practices at the time of termination) and only so long as the Executive
has not breached the provisions of this Agreement or any other restrictive
covenant and/or non-competition agreement between the Executive and the Company
or any of its affiliates.


(f)The parties acknowledge and agree that damages that will result to the
Executive for termination by the Company of the Executive’s employment without
Cause or by the Executive for Good Reason shall be extremely difficult or
impossible to establish or prove, and agree that the amounts payable to the
Executive under Section 2(a) or Section 2(d) beyond the Accrued Compensation
shall constitute liquidated damages for any such termination. The Executive
agrees that such liquidated damages shall be in lieu of all other claims that
the Executive may make by reason of any such termination of employment. Any and
all amounts payable and benefits or additional rights provided pursuant to this
Agreement beyond the Accrued Compensation shall only be payable if the Executive
delivers to the Company and does not revoke a general release of claims in favor
of the Company in a form satisfactory to the Company. Such release must be
executed and delivered (and no longer subject to revocation, if applicable)
within 60 days following the Termination Date. Notwithstanding anything to the
foregoing set forth herein, to the extent that the payment of any amount
described in Section 2(a) or Section 2(d) constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, any such payment scheduled to
occur during the first 60 days following the Termination Date shall not be paid
until the first regularly scheduled pay period following the 60th day following
such termination and shall include payment of any amount that was otherwise
scheduled to be paid prior thereto.


(g)Executive shall not be required to mitigate the amount of any payment
provided for in this Section 2 by seeking other employment or otherwise and no
such payment or benefit shall be eliminated, offset or reduced by the amount of
any compensation provided to the Executive in any subsequent employment, except
as provided in Section 2(a)(ii)(3) or Section 2(d)(ii)(3).


(h)Except as otherwise expressly provided in this Section 2, all of the
Executive’s rights to salary, bonuses, fringe benefits and other compensation
hereunder (if any) which accrue or become payable after the Termination Date
will cease upon the Termination Date. The Executive’s termination of employment
with the Company for any reason shall be deemed to automatically remove the
Executive, without further action, from any and all offices held by Executive
with the Company or its affiliates. The Executive shall execute such additional
documents as requested by the Company from time to time to evidence the
foregoing.







--------------------------------------------------------------------------------





(i)The parties intention under this Agreement is to provide severance benefits
only under the circumstances expressly enumerated under Section 2 hereof. Unless
otherwise determined by the Company in its sole discretion, in the event of a
termination of Executive’s employment with the Company for any reason (or no
reason) or at any time other than as expressly contemplated by Section 2 hereof,
Executive shall not be entitled to receive any severance benefits or other
further compensation from the Company hereunder whatsoever, except for the
Accrued Compensation and any other rights or benefits to which Executive is
otherwise entitled pursuant to the requirements of applicable law.
(j)Notwithstanding any other payment schedule provided herein to the contrary,
if the Executive is deemed on the Termination Date to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then each of
the following shall apply:


(i)With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death (the “Delay
Period”) to the extent required under Code Section 409A. Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section shall be paid to
the Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein; and


(ii)To the extent that any benefits to be provided during the Delay Period is
considered deferred compensation under Code Section 409A provided on account of
a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, the Executive shall pay the cost of such benefits during the
Delay Period, and the Company shall reimburse the Executive, to the extent that
such costs would otherwise have been paid by the Company or to the extent that
such benefits would otherwise have been provided by the Company at no cost to
the Executive, the Company’s share of the cost of such benefits upon expiration
of the Delay Period, and any remaining benefits shall be reimbursed or provided
by the Company in accordance with the procedures specified herein.


(k)The Company may deduct or withhold from any amounts owing from the Company to
Executive all federal, state and local income, employment or other taxes as may
be required to be withheld by any applicable law or regulation.


3.Employee Covenants.


(a)For the purposes of this Section 3, the term “Company” shall include Express,
LLC and all of its subsidiaries, parent companies and affiliates thereof.


(b)Confidentiality. The Executive shall not, during the term of this Agreement
and thereafter, make any Unauthorized Disclosure. For purposes of this
Agreement, “Unauthorized Disclosure” shall mean use by the Executive for the
Executive’s own benefit, or disclosure by the Executive to any person other than
a person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of duties as an executive of the Company
or as may be legally required, of any confidential information relating to the
business or prospects of the Company (including, but not limited to, any
information pertaining to any aspect of the Company’s business which is not
known by actual or potential competitors of the Company or is proprietary
information of the Company or its customers, licensees or suppliers, whether of
a technical nature or not, and any information and materials pertaining to any
Intellectual Property as defined below); provided, however, that Unauthorized
Disclosure shall not include the use or disclosure by the Executive of any
publicly available information (other than information available as a result of
disclosure by the Executive in violation of this Section 3(b)). This
confidentiality covenant has no temporal, geographical or territorial
restriction.







--------------------------------------------------------------------------------





An individual will not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made (1) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of the law, or (2) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret in a court proceeding, if the
individual files any document containing the trade secret under seal, and does
not disclose the trade secret except pursuant to a court order.
(c)Non-Competition. During the Non-Competition Period described below, the
Executive shall not, directly or indirectly, without the prior written consent
of the Company’s Board, own, manage, operate, join, control, be employed by,
consult with or participate in the ownership, management, operation or control
of, or be connected with (as a stockholder, partner, or otherwise), any
business, individual, partner, firm, corporation, or other entity that competes
or plans to compete, directly or indirectly, with the Company or any of its
products; provided, however, that the “beneficial ownership” by the Executive
after termination of employment with the Company, either individually or as a
member of a “group,” as such terms are used in Rule 13d of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), of not more than two percent (2%) of the voting stock of any publicly
held corporation shall not be a violation of Section 3(c) of this Agreement.
The “Non-Competition Period” means the period the Executive is employed by the
Company plus one (1) year from the Termination Date.


(d)Non-Solicitation. During the No-Raid Period described below, the Executive
shall not directly or indirectly solicit, induce or attempt to influence any
employee to leave the employment of the Company, nor assist anyone else in doing
so. Further, during the No-Raid Period, the Executive shall not, either directly
or indirectly, alone or in conjunction with another party, interfere with or
harm, or attempt to interfere with or harm, the relationship of the Company,
with any person who at any time was an employee, customer or supplier of the
Company, or otherwise had a business relationship with the Company.


The “No-Raid Period” means the period the Executive is employed by the Company
plus one (1) year from the Termination Date.
(e)Intellectual Property. The Executive agrees that all inventions, designs and
ideas conceived, produced, created, or reduced to practice, either solely or
jointly with others, during the Executive’s employment with the Company
including those developed on the Executive’s own time, which relate to or are
useful in the Company’s business (“Intellectual Property”) shall be owned solely
by the Company. The Executive understands that whether in preliminary or final
form, such Intellectual Property includes, for example, all ideas, inventions,
discoveries, designs, innovations, improvements, trade secrets, and other
intellectual property. All Intellectual Property is either work made for hire
for the Company within the meaning of the United States Copyright Act, or, if
such Intellectual Property is determined not to be work made for hire, then the
Executive irrevocably assigns all rights, titles and interests in and to the
Intellectual Property to the Company. The Executive agrees to, without any
additional consideration, execute all documents and take all other actions
needed to convey the Executive’s complete ownership of the Intellectual Property
to the Company so that the Company may own and protect such Intellectual
Property and obtain patent, copyright and trademark registrations for it. The
Executive also agrees that the Company may alter or modify the Intellectual
Property at the Company’s sole discretion, and the Executive waives all right to
claim or disclaim authorship. The Executive represents and warrants that any
Intellectual Property that the Executive assigns to the Company, except as
otherwise disclosed in writing at the time of assignment, will be the
Executive’s sole exclusive original work. The Executive also represents that the
Executive has not previously invented any Intellectual Property or has advised
the Company in writing of any prior inventions or ideas.


(f)Remedies. The Executive agrees that any breach of the terms of this Section 3
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all persons and/or entities acting for and/or with the Executive,
without having to prove damages. The terms of this paragraph shall not prevent
the Company from pursuing any other available





--------------------------------------------------------------------------------





remedies for any breach or threatened breach hereof, including but not limited
to the recovery of damages from the Executive. The Executive and the Company
further agree that the confidentiality provisions and the covenants not to
compete and solicit contained in this Section 3 are reasonable and that the
Company would not have entered into this Agreement but for the inclusion of such
covenants herein. The parties agree that the prevailing party shall be entitled
to all costs and expenses, including reasonable attorneys’ fees and costs, in
addition to any other remedies to which either may be entitled at law or in
equity. Should a court determine, however, that any provision of the covenants
is unreasonable, either in period of time, geographical area, or otherwise, the
parties hereto agree that the covenant should be interpreted and enforced to the
maximum extent which such court deems reasonable. In the event of any violation
of the provisions of this Section 3, the Executive acknowledges and agrees that
the post-termination restrictions contained in this Section 3 shall be extended
by a period of time equal to the period of such violation, it being the
intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation. In the event of a material violation by the Executive of this
Section 3, any severance being paid to the Executive pursuant to this Agreement
or otherwise shall immediately cease, and any severance previously paid to the
Executive shall be immediately repaid to the Company.


(g)The provisions of this Section 3 shall survive any termination of this
Agreement, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 3.


4.Successors and Assigns.


(a)This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term “the Company” as
used herein shall include any such successors and assigns to the Company’s
business and/or assets. The term “successors and assigns” as used herein shall
mean a corporation or other entity acquiring or otherwise succeeding to,
directly or indirectly, all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.


(b)Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, the Executive’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal personal representative.


5.Arbitration. Except with respect to the remedies set forth in Section 3(f)
hereof, any controversy or claim between the Company or any of its affiliates
and the Executive arising out of or relating to this Agreement or its
termination shall be settled and determined by a single arbitrator whose award
shall be accepted as final and binding upon the parties. The American
Arbitration Association, under its Employment Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in
Columbus, Ohio. The Company and the Executive each waive any right to a jury
trial or to a petition for stay in any action or proceeding of any kind arising
out of or relating to this Agreement or its termination and agree that the
arbitrator shall have the authority to award costs and attorney fees to the
prevailing party.


6.Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the notice of
termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:


To the Executive:


To Executive’s last home address as listed in the books and records of the
Company.





--------------------------------------------------------------------------------







To the Company:


Express, LLC
One Express Drive
Columbus, OH 43230
Attn: Senior Vice President - Human Resources
7.Settlement of Claims. The Company may offset any amounts the Executive owes it
or its subsidiaries or affiliates against any amounts it owes the Executive
hereunder.


8.Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.


9.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Ohio without giving effect to the
conflict of law principles thereof.


10.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


11.Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, if any, understandings and arrangements, oral or written,
between the parties hereto with respect to the subject matter hereof.


12.Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Code Section 409A and the regulations
and guidance promulgated thereunder and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on the Executive by Code Section 409A or damages
for failing to comply with Code Section 409A. A termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” For purposes of
Code Section 409A, the Executive’s right to receive any installment payments
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company.
*    *    *    *    *





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.
EXPRESS, LLC
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 










